Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20  are pending examination.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/20, 5/11/20 , 5/11/20 , 5/11/20 , 5/11/20  are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statement. 

Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20  are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 The claims 1-20 are directed to  DNA encoding recombinant polypeptide having  one or more selective amino acid substitutions at residues 47, 52, 74, 78, 82, 94, 142, 175, 184, 188, 205, 226, 236, 252, 255, 290, 328, 353, 366, 443,    464, and 710 in comparison to the amino acid sequence set forth in SEQ ID NO:1 having specified hydroxylating ability of c1-c12 alkanes.  It is noted that MPEP 2111.01 states that 
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).

In the instant case, there is very little structure associated with function with regard to the members of polynucleotides or  polypeptides because claims are drawn to many genus of  genes encoding  polypeptides having varied structures including variants, mutants and recombinants and having specific enzymatic activity of hydroxylating c1-c-12 alkanes.  The specification does not describe the structure for all polynucleotide encoding polypeptides encompass by the claims. The specification does not describe the physical or chemical characteristics  of all  the polynucleotides encoding polypeptides that can convert alkanes to alkanols. 
The genus of polynucleotides encoding polypeptides  involved encompass many genus of  genes encode polypeptides having varied structures including variants, mutants and recombinants and having specific enzymatic activity of hydroxylating c1-c-12 alkanes are required in the claimed invention is an extremely large structurally and  
A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of specific hydroxylase polypeptide is adequately described by the disclosure of  SEQ ID NO: 1, has been provided by the applicants’, which would indicate that they had the possession of the claimed production genus of polypeptides and the encoding polynucleotides using a genus of fungus host cell. The claimed genera of polypeptides and the encoding polynucleotides  and genus of fungus host cell have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function, and one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims  1-20 are rejected under 35 U.S.C. 102 (b) as being anticipated by  Arnold et al. (US20050059128).
RESULT 409
US-10-869-825-4
; Sequence 4, Application US/10869825
; Publication No. US20050059128A1
; GENERAL INFORMATION:
;  APPLICANT: Arnold, Frances H.
;  APPLICANT:  Peters, Matthew W.
;  APPLICANT:  Meinhold, Peter
;  TITLE OF INVENTION: NOVEL REGIO- AND ENANTIOSELECTIVE ALKANE
;  TITLE OF INVENTION:  HYDROXYLATION WITH MODIFIED CYTOCHROME P450
;  FILE REFERENCE: CALTE.018A
;  CURRENT APPLICATION NUMBER: US/10/869,825
;  CURRENT FILING DATE:  2004-06-15
;  PRIOR APPLICATION NUMBER: 60/479,126
;  PRIOR FILING DATE: 2003-06-17
;  NUMBER OF SEQ ID NOS: 60
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 4
;   LENGTH: 1048
;   TYPE: PRT
;   ORGANISM: Bacillus megaterium
US-10-869-825-4

  Query Match             98.4%;  Score 5369;  DB 4;  Length 1048;

  Matches 1033;  Conservative    1;  Mismatches   14;  Indels    0;  Gaps    0;

Qy          1 TIKEMPQPKTFGELKNLPLLNTDKPVQALMKIADELGEIFKFEAPGRVTRYLSSQRLIKE 60
              |||||||||||||||||||||||||||||||||||||||||||||| |||||||||||||
Db          1 TIKEMPQPKTFGELKNLPLLNTDKPVQALMKIADELGEIFKFEAPGCVTRYLSSQRLIKE 60

Qy         61 ACDESRFDKNLSQALKFVRDFAGDGLFTSWTHEKNWKKAHNILLPSFSQQAMKGYHAMMV 120
              ||||||||||||||||| ||| ||||||||||| ||||||||||||||||||||||||||
Db         61 ACDESRFDKNLSQALKFARDFLGDGLFTSWTHEINWKKAHNILLPSFSQQAMKGYHAMMV 120

Qy        121 DIAVQLVQKWERLNADEHIEVPEDMTRLTLDTIGLCGFNYRFNSFYRDQPHPFITSMVRA 180
              ||||||||||||||||||||| |||||||||||||||||||||||||||||||| |||||
Db        121 DIAVQLVQKWERLNADEHIEVSEDMTRLTLDTIGLCGFNYRFNSFYRDQPHPFIISMVRA 180

Qy        181 LDEAMNKLQRANPDDPAYDENKRQFQEDIKVMNDLVDKIIADRKASGEQSDDLLTHMLNG 240
              ||| |||||||||||||||||||| |||||||||||||||||||| ||||||||| ||||
Db        181 LDEVMNKLQRANPDDPAYDENKRQCQEDIKVMNDLVDKIIADRKARGEQSDDLLTQMLNG 240

Qy        241 KDPETGEPLDDENIRYQIITFLIAGHETTSGLLSFALYFLVKNPHVLQKAAEEAARVLVD 300
              ||||||||||| || |||||||||||||||||||||||||||||||||| ||||||||||
Db        241 KDPETGEPLDDGNISYQIITFLIAGHETTSGLLSFALYFLVKNPHVLQKVAEEAARVLVD 300

Qy        301 PVPSYKQVKQLKYVGMVLNEALRLWPTAPAFSLYAKEDTVLGGEYPLEKGDELMVLIPQL 360
              ||||||||||||||||||||||||||| ||||||||||||||||||||||||:|||||||
Db        301 PVPSYKQVKQLKYVGMVLNEALRLWPTVPAFSLYAKEDTVLGGEYPLEKGDEVMVLIPQL 360

Qy        361 HRDKTIWGDDVEEFRPERFENPSAIPQHAFKPFGNGQRACIGQQFALHEATLVLGMMLKH 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 HRDKTIWGDDVEEFRPERFENPSAIPQHAFKPFGNGQRACIGQQFALHEATLVLGMMLKH 420

Qy        421 FDFEDHTNYELDIKETLTLKPEGFVVKAKSKKIPLGGIPSPSTEQSAKKVRKKAENAHNT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 FDFEDHTNYELDIKETLTLKPEGFVVKAKSKKIPLGGIPSPSTEQSAKKVRKKAENAHNT 480

Qy        481 PLLVLYGSNMGTAEGTARDLADIAMSKGFAPQVATLDSHAGNLPREGAVLIVTASYNGHP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 PLLVLYGSNMGTAEGTARDLADIAMSKGFAPQVATLDSHAGNLPREGAVLIVTASYNGHP 540


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PDNAKQFVDWLDQASADEVKGVRYSVFGCGDKNWATTYQKVPAFIDETLAAKGAENIADR 600

Qy        601 GEADASDDFEGTYEEWREHMWSDVAAYFNLDIENSEDNKSTLSLQFVDSAADMPLAKMHG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GEADASDDFEGTYEEWREHMWSDVAAYFNLDIENSEDNKSTLSLQFVDSAADMPLAKMHG 660

Qy        661 AFSTNVVASKELQQPGSARSTRHLEIELPKEASYQEGDHLGVIPRNYEGIVNRVTARFGL 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 AFSTNVVASKELQQPGSARSTRHLEIELPKEASYQEGDHLGVIPRNYEGIVNRVTARFGL 720

Qy        721 DASQQIRLEAEEEKLAHLPLAKTVSVEELLQYVELQDPVTRTQLRAMAAKTVCPPHKVEL 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 DASQQIRLEAEEEKLAHLPLAKTVSVEELLQYVELQDPVTRTQLRAMAAKTVCPPHKVEL 780

Qy        781 EALLEKQAYKEQVLAKRLTMLELLEKYPACEMKFSEFIALLPSIRPRYYSISSSPRVDEK 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 EALLEKQAYKEQVLAKRLTMLELLEKYPACEMKFSEFIALLPSIRPRYYSISSSPRVDEK 840

Qy        841 QASITVSVVSGEAWSGYGEYKGIASNYLAELQEGDTITCFISTPQSEFTLPKDPETPLIM 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 QASITVSVVSGEAWSGYGEYKGIASNYLAELQEGDTITCFISTPQSEFTLPKDPETPLIM 900

Qy        901 VGPGTGVAPFRGFVQARKQLKEQGQSLGEAHLYFGCRSPHEDYLYQEELENAQSEGIITL 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 VGPGTGVAPFRGFVQARKQLKEQGQSLGEAHLYFGCRSPHEDYLYQEELENAQSEGIITL 960

Qy        961 HTAFSRMPNQPKTYVQHVMEQDGKKLIELLDQGAHFYICGDGSQMAPAVEATLMKSYADV 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 HTAFSRMPNQPKTYVQHVMEQDGKKLIELLDQGAHFYICGDGSQMAPAVEATLMKSYADV 1020

Qy       1021 HQVSEADARLWLQQLEEKGRYAKDVWAG 1048
              ||||||||||||||||||||||||||||
Db       1021 HQVSEADARLWLQQLEEKGRYAKDVWAG 1048







Arnold et al. disclosed a polynucleotide ( see para 0068 encoding  mutants of Bacillus megaterium P450 hydroxylase having mutations at least at position 47 is cysteine (C) and 175 is isoleucine (I) wherein said hydroxylase is 98.4% ( sequence of SEQ ID NO: 4  as shown above) sequence identical to applicants  SEQ ID NO: 1 and  capable of hydroxylating octane (see the abstract).  Arnold et al also teach vector, host cell expressing said polynucleotide ( 00690-0072, 0077, 0145). Therefore Arnold et al. anticipates  claims 1-20.



Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 -20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US PAT10648006.  An In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

This case is a CON of US PAT10648006 and which claims are directed to mutant hydroxylase and  which is encodes by DNA variant  recited in the instant application.   The specification of US PAT 10648006 discloses the following specific embodiment of the instant claims and they are within the scope of claims therein which support recited in the claims. It would have been obvious to one of ordinary skill in the art to select this specific embodiment of the genera of the mutants of P450 polypeptide sequence of SEQ ID NO: 125 or 1 to practice the invention thereof. Therefore claims 1-20 of instant application are obvious over claims 1-19 of US PAT 9963720.


Claims 1 -20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5 of US PAT 9963720.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

This case is a CON of US PAT 9963720 and which claims are directed to mutant hydroxylase and their variants recited in the instant application.   The specification of US PAT 9963720 discloses the following specific embodiment of the instant claims and they are within the scope of claims therein which support recited in the claims. It would have been obvious to one of ordinary skill in the art to select this specific embodiment of the genera of the mutants of P450 polypeptide sequence of SEQ ID NO: 125 or 1 to practice the invention thereof. Therefore claims 1-20 of instant application are obvious over claims 1-5 of US PAT 9963720.


Claims 1 -20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of US PAT 9404096.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  



Claims 1-20, are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US PAT 9074178.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  

This case is a CON of US PAT 9074178 and which claims are directed to mutant hydroxylase and  their variants recited in the instant application.   The specification of US PAT 9074178  discloses the following specific embodiment of the instant claims and they are within the scope of claims therein which support recited in the claims. It would have been obvious to one of ordinary skill in the art to select this specific embodiment of 
Submission of Terminal Disclaimers   on the above patents would overcome the above ODP rejections.
Conclusion
Claims 1-20 are rejected, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.

/MOHAMMAD Y MEAH/Examiner, Art Unit 1652